DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (a method of keeping a foot dry) in the reply filed on December 18, 2020 is acknowledged.  The traversal is on the ground(s) that examiner all three inventions does not impose a search burden on the examiner.  This is not found persuasive because the entire application contains a number of inventions that are patentably distinct from one another and including divergent claimed subject matter that separate the inventions, and such recognized divergent subject matter separating the inventions is a burden to examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Accordingly, claims 1-21 are pending in this application, with an action on the merits to follow regarding claims 1-9.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "319" and "324" have both been used to designate the ankle (para. 0059); reference characters "315" (para. 0061) and "305" (para. 0060) have both been used to designate the exterior membrane surface.

The drawings are objected to because:
In Fig. 8, one instance of 318 (membrane retainer) is pointing to a part of the first layer under the sole of the foot;
In Fig. 8, there are two instances of 315 each pointing to different structures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The use of the term “lycra” (beginning in para. 0051), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term, for example, “LYCRA®”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 (and claims 5 and 8-9 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “A method of keeping a foot dry using a footwear assembly, the method comprising: providing a footwear assembly….”  It is unclear if “a footwear assembly” that is used is the same footwear assembly or a different footwear assembly that is provided.  Examiner respectfully suggests amending to recite, “A method of keeping a foot dry using a footwear assembly, the method comprising: providing [[a]] the footwear assembly….”
Claim 1 recites the limitation "the boot" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted “the boot” to be the “footwear member” previously recited.
Claim 2 recites the limitation "the membrane exterior" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the membrane interior" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is indefinite as it recites, “wherein the membrane exterior is comprised of a same membrane material as the membrane interior.”  As “a non-rigid, disposable, resilient material” was previously recited, it is unclear if “a same membrane material” is referring to the previously recited material or a different material.
Claims 3-4 are indefinite as each recites, “the membrane material” and it is unclear if “the membrane material” is referring to the material of claim 1 or the material of claim 2.

Claim 6 is indefinite as it recites, “identifying a non-rigid, resilient second membrane….”  It is unclear how “identifying” a structure relates the to the method of the claim and “identifying” borders on an abstract idea as it is a mental construct to recognize a structure.  Examiner respectfully suggests amending to recite an active step such as “providing”.
Claim 6 recites the limitation "the boot size" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is indefinite as it recites, “the first membrane size” and the “the second membrane size” and depends from claim 1 where first and second membranes were not recited.  For purposes of examination, Examiner has interpreted claim 7 to depend from claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 and 8 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavers (US 2007/0163145) as evidenced by Bradley (US 4204345).
Regarding claim 1, Lavers discloses a method of keeping a foot dry using a footwear assembly, the method comprising: providing a footwear assembly (combination of footwear member and membrane) including a footwear member (shoe disclosed in at least para. 0010) and a removable membrane (1), the footwear member having an exterior surface defining an exterior of the footwear member (as “normal shoes” have interior and exterior surfaces, for example, see Bradley shoe 22), an internal surface defining an internal cavity sized to receive the foot and at least portions of the removable membrane (as these are elements of shoes as shown by Bradley shoe 22), and a footwear size (as a given shoe has a footwear size), the removable membrane (1) comprising a non-rigid (see para. 0026 where it can be elastic or stretch able plastic and therefore not rigid), disposable (as it is capable of being disposed of, see para. 0030), resilient (see para. 0026 where it is described as elastic and therefore is resilient) material (single layer embodiment as described in para. 0026, lines 1-5) that is impermeable to water (as disclosed in paras. 0007 and 0030), the removable membrane having a membrane exterior surface (outside surface of 1), a membrane interior surface (inside surface of 1), and a membrane size corresponding to the footwear size (see para. 0025 where the membrane can be manufactured in various sizes and therefore the size chosen by the wearer corresponds to the shoe), the 

Regarding claim 8, Lavers discloses wherein the membrane comprises a discrete layer independent of another layer that is configured to cover the lower leg section or another layer that includes a sock (as can be understood from para. 0026 lines 1-5 where the membrane is made of a single material and is therefore a discrete layer that is independent from any other layer that may cover the lower leg).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavers as applied to claims 1-2 above, and further in view of Cassidy (US 2010/0234781).
	Regarding claims 3-4, Lavers discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein the membrane material comprises 100% polyurethane.
	Cassidy teaches waterproof membranes (50) to cover appendages wherein the membrane material (material of 50) comprises 100% polyurethane (see para. 0028 where 50 can be made of latex or polyurethane, and can therefore be 100% polyurethane).
Lavers and Cassidy teach analogous inventions in the field of stretchable membranes that cover appendages such a legs/feet.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the membrane of Lavers of 100% PU as taught by Cassidy in order to provide the membrane with qualities such durability, abrasion-resistance, light in weight, and breathability as PU is known to have these qualities.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Claims 5 and 9 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavers as applied to claim 1 above, and further in view of Raeuber (US 2016/0120232).

Lavers does not expressly discloses the method further comprising: after the membrane is placed over the foot, placing the membrane retainer to prevent the lower leg section and the top opening from falling down along the lower leg section so that water is prevented from entering the top opening.
Raeuber teaches a waterproof membranes worn on the foot within a shoe wherein the method further comprising: after the membrane (10) is placed over the foot, placing the membrane retainer to prevent the lower leg section and the top opening from falling down along the lower leg section so that water is prevented from entering the top opening (see para. 0006 where the footwear liner is slid over the foot and then first sealing apparatus (membrane retainer) is secured).
Lavers and Raeuber teach analogous inventions in the field of waterproof membranes worn over the foot and within a shoe.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the membrane retainer after the membrane of Lavers is placed over the foot in order to “form a watertight seal between the open end and said calf portion” (see para. 0016 of Raeuber), otherwise, without being on the leg, a watertight seal cannot be ensured.
Regarding claim 9, Lavers appears to disclose wherein the placing (of the membrane over the foot) occurs prior to the positioning (the membrane covered foot 
Raeuber teaches a waterproof membranes worn on the foot within a shoe wherein the placing occurs prior to the positioning (see para. 0006 where the liner is slid over the foot and then footwear is worn over the liner).
Lavers and Raeuber teach analogous inventions in the field of waterproof membranes worn over the foot and within a shoe.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the membrane on the foot and then place the membrane covered foot into the shoe of Lavers as taught by Raeuber as either the shoe is on the foot and then the membrane is placed on the foot OR the membrane is on the foot and then positioned in the shoe and with these finite number of identified, predictable solutions, with a reasonable expectation of success of preventing the foot from getting wet, such an order of operations would have at least been obvious to try.

Claims 6-7 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavers as applied to claim 1 above, and further in view of Ultralight Makeover (https://web.archive.org/web/20171008224704/http://www.backpackingnorth.com/ultralight-makeover-give-your-feet-a-break/).
Regarding claim 6, Lavers discloses wherein the membrane (1) is a first membrane and the membrane size is a first membrane size (as only 1 membrane was disclosed), but Lavers does not expressly disclose the method further comprising: 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lavers to include a second membrane identical to the first membrane such that it is a non-rigid, resilient second membrane impermeable to water comprised of disposable material, having a second membrane exterior surface and a second membrane interior surface, having a second membrane size associated with the boot size, and configured to conform to the shape and size of the foot in order to have a replacement membrane for future use since the first membrane is disposable, and since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
Ultralight Makeover teaches removing the boot from over the first membrane and the foot (see p. 8, 2nd full paragraph where shoes are removed); removing the first membrane from over the foot (see p. 8, 2nd full paragraph where socks which are analogous to the first membrane are removed); identifying the second membrane (see p. 8, 2nd full para. where waterproof socks are disclosed), placing the identified second nd full para. where waterproof socks put on the feet), thereby replacing the first membrane with the second membrane (as the first socks are taken off and the second socks are put on).
Lavers and Ultralight Makeover teach analogous inventions in preventing/minimizing wet feet.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the first membrane of Lavers with a second membrane as taught by Ultralight Makeover as “just like waterproof shoes, waterproof socks are going to get wet if you continually expose them to water and perspiration…. Unless you are carrying multiple spare pairs of waterproof socks, you are doomed to having wet feet in camp…” (p. 8, 5th full paragraph of Ultralight Makeover).
Regarding claim 7, as best interpreted by Examiner as depending from claim 6, the modified method of Lavers discloses wherein the first membrane size is the same as the second membrane size (as the first membrane has been modified to be duplicated, then both membranes would be the same size).


    PNG
    media_image1.png
    600
    727
    media_image1.png
    Greyscale

Annotated Fig. 6 (Lavers)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shown are socks and foot covers and methods of use analogous to Applicant’s instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732